872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent COLICCHIO, Jr., as son and heir of the interests andestates of the parents of Vincent Colicchio, Sr.and Armida Colicchio, Petitioner-Appellant,v.STATE OF MARYLAND, its agencies and officials, RosalieAbrams, Maryland Department of Aging, John Smilek, Office ofthe State of Maryland Medical Examiners, Rosalie Abrams, asguardian of the person of Armidia Colicchio, Respondents-Appellees.
No. 88-3991.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1989.Decided March 9, 1989.

Vincent Colicchio, Jr., appellant pro se.
Rebecca Maid Hornbeck, Office of the Attorney General of Maryland, for appellees.
Before ERVIN, Chief Judge, and WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Vincent Colicchio, Jr. appeals from the district court's order denying Colicchio's Fed.R.Civ.P. 27 motion to perpetuate testimony.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Colicchio v. State of Maryland, MISC 2946 (D.Md. Feb. 2, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.